On Motion to Dismiss.
The opinion of the Court was delivered by
Bermudez;, C. J.
The appellee contends that the appeal should be dismissed because the bond was furnished before the order of appeal was signed.
The petition for .an appeal was filed on the 13th of December, 1886. The district judge, who had recused himself, signed the order of appeal on the same day. The bond was filed on the 15th following for the amount fixed in the order.
On that same day, the judge ad hoe, who decided the case on its merits, signed the same order of appeal.
*231In this court, however, his affidavit at foot of the motion to dismiss, shows that he signed the order on the 16th.
The appellant is in no way in fault. If the order of the district judge was a nullity, it was a blank order, which could produce no effect. The appellant then furnished a bond for an unauthorized amount, dependent for its validity on the giving of an order of appeal requiring a bond for a like amount.
Tt so happens that the order made by the judge ad hoc fixed that amount.
I-Iad the order required a' larger amount the appellant would have had to furnish another bond for that amount.
The motion to dismiss cannot prevail, and it is overruled.